Citation Nr: 0215780	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-14 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to a June 1999 rating denial of the claim of 
entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1968 
to October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) -in 
Muskogee, Oklahoma.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for migraine headaches, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
When such development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran was notified in July 1999 of a June 1999 
rating decision in which the RO denied entitlement to service 
connection for bilateral defective hearing.  

2.  In response to a timely filed notice of disagreement 
(NOD), a statement of the case (SOC) addressing the issue of 
entitlement service connection for bilateral defective 
hearing was mailed to the veteran on June 1, 2000.  The 
veteran was notified of the need to perfect his appeal.

3.  A substantive appeal as to the claim of entitlement to 
service connection for bilateral defective hearing was not 
timely filed.

4.  In a letter dated August 27, 2002, the Board notified the 
veteran that it was raising the issue of the timeliness of 
his substantive appeal regarding the issue of entitlement 
service connection for bilateral defective hearing.  He was 
given 60 days to present a written argument, submit 
additional evidence relevant to jurisdiction or to request a 
hearing. To date, there has been no response from the 
veteran.


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of 
entitlement to service connection for bilateral defective 
hearing.  38 U.S.C.A. §§ 5103A, 7104, 7105(d)(3), 7108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (2002).  
.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved in this claim is 
whether the Board has jurisdiction to consider the issue.  38 
U.S.C.A. § 7104.  Specifically, it must be determined whether 
the veteran filed a timely substantive appeal with regard to 
his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200 (2002).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information. Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2002).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2002).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, in June 1999, the RO denied service 
connection for bilateral defective hearing.  The veteran was 
notified of that decision in correspondence from the RO dated 
in July 1999.  The veteran submitted a notice of disagreement 
(NOD) in May 2000, and the RO issued a statement of the case 
(SOC) pertaining to that issue in June 2000.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the June 2000 SOC or 
within one year of the July 1999 notice letter.  The Board 
also notes that neither the veteran nor his representative 
requested an extension of time for filing, in accordance with 
38 C.F.R. § 20.303 (2002).  In March 2002, the representative 
presented argument on the issue, and this was not within the 
time period for submitting an appeal.  

In an August 2002 letter, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim of entitlement to service connection 
for bilateral defective hearing.  He was offered the 
opportunity to present any argument, evidence, or comment 
relevant to jurisdiction, or to request a hearing to present 
oral argument on the question of timeliness of the appeal.  
To date, there has been no response from the veteran of his 
representative.

Therefore, the Board finds that a timely substantive appeal 
regarding the issue of entitlement to service connection for 
bilateral defective hearing has not been filed, and thus the 
Board is without jurisdiction to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the August 2002 
correspondence. A s such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law during 
the pendency of this appeal.  This liberalizing law is 
applicable to the veteran's appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Board notes, however, 
that although the recent change in the law fundamentally 
changes the nature of VA's duty to inform and assist 
claimants with their claims, the VCAA did not modify or 
change the statutory standards governing the Board's 
jurisdiction.   


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

